Order entered October 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01063-CR
                                       No. 05-15-01064-CR

                               JOHN ALLEN GRIER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 296-80148-2015, 296-80149-2015

                                             ORDER
       The Court has before it the October 21, 2015 requests by the Collin County District Clerk
for a ten-day extension of time to file the clerk’s record to ensure the appeals have “not been
dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d).”          Each certification of
appellant’s right to appeal filed in this Court on September 1, 2015 states this “is not a plea-
bargain case, and the defendant has the right of appeal.”
       Nevertheless, we GRANT the extension request and ORDER the Collin County District
Clerk to file the clerk’s records within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Andrea Stroh Thompson, Collin
County District Clerk, and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE